Citation Nr: 1022932	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-30 841	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder, major depression, and 
obsessive compulsive disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a) (2); 38 C.F.R. § 20.900(c).

The Veteran performed active military service from August 
1992 to February 1995 and from January 2001 to January 2004.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a July 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that found a May 2006 rating decision to be based on 
clear and unmistakable error and then granted a previously 
denied claim of service connection for depressive disorder 
and assigned a 50 percent rating effective from January 28, 
2004.  The Veteran appealed for a higher rating and also for 
service connection for post-traumatic stress disorder (PTSD).  
In an April 2008 rating decision, the RO added PTSD and 
obsessive-compulsive disorder to the service-connected 
psychiatric disability (thus granting service connection for 
those two additional diseases), but left undisturbed the 50 
percent overall rating. 

The Veteran recently testified at a videoconference before 
the undersigned Veteran's law judge that he could not work 
due to service-connected mental disorders.  This testimony is 
significant because the Court recently held that where a 
Veteran or the record reasonably raises the question of 
unemployability due to the disability for which an increased 
rating is sought, then "part and parcel" to that increased 
rating claim is whether a total rating based on individual 
unemployability (TDIU) is warranted.  Rice v. Shinseki, 22 
Vet. App. 447, 455 (2009).  The Board has therefore assumed 
jurisdiction over entitlement to TDIU and has added it to 
page 1. 

The May 2006 rating decision also denied service connection 
for headaches, hearing loss disability, and a left knee 
disability.  The Veteran submitted a timely notice of 
disagreement that mentions hearing loss and the left knee and 
the RO issued a statement of the case on those issues.  No VA 
Form 9, Appeal to the Board of Veterans' Appeals, or other 
correspondence containing the necessary information was 
received and the RO administratively closed the appeal for 
service connection for hearing loss disability and the left 
knee.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision and is REMANDED to the RO through VA's Appeals 
Management Center (hereinafter: AMC).    


FINDINGS OF FACT

1.  An April 2008 NOD was timely with respect to the July 
2007 rating decision that granted an initial 50 percent 
rating for PTSD effective from January 29, 2004; the appeal 
period therefore begins on January 28, 2004, the day after 
separation from active military service.  

2.  PTSD, major depression, and obsessive compulsive disorder 
have been manifested throughout the appeal period by serious 
occupational and social impairment, deficiencies in work, 
family relations, judgment, thinking, or mood, due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, occasional panic attacks, near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
neglect of personal appearance and hygiene, and difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting).  


CONCLUSION OF LAW

The criteria for an initial 70 percent schedular rating for 
PTSD, major depression, and obsessive compulsive disorder are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Codes 9404, 9411, 9434 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice was sent to the Veteran in a March 2006, 
prior to adjudication of the claims. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all records identified.  The claimant was 
provided an opportunity to set forth his or her contentions 
during a hearing before the undersigned Veterans Law Judge.  
The claimant was afforded VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).

Disability Ratings 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

The entire history of the claimed disability is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10; 
Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126 (a) (2009).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2009).

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Service-connected PTSD, major depression, and obsessive 
compulsive disorder have been rated 50 percent disabling 
under Diagnostic Code 9434.  Under the rating criteria, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The facts reflect that the Veteran was medicated for 
depression during active service and a suicide attempt was 
documented during active service.  Upon discharge from active 
service, he immediately applied for service connection for 
depression and later added PTSD.  A November 2005 VA mental 
disorders compensation examination report reflects reported 
anger and rage episodes, isolation, dislike of crowds and 
people in general, poor sleep, anxiety, nightmares, racing 
heart, and diaphoresis (profuse perspiration).  Insight and 
judgment appeared intact.  The Veteran disclosed stressful 
incidents encountered while serving in Iraq.  The diagnoses 
were PTSD and rule-out depressive disorder.  The examiner 
assigned a Global Assessment of functioning (hereinafter: 
GAF) score of 54 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 51 to 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occassional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2009)].

In March 2006, a GAF score of 52 was assigned and in April 
2006, the GAF score was 53.  The April 2006 report notes good 
hygiene, but the Veteran did have panic and anxiety.  In 
August 2007, good insight and judgment were noted and the GAF 
score was 60, the highest shown during the appeal period.  

A January 2008 VA PTSD compensation examination report 
reflects that the Veteran took anti-depressants and anti-
maniacs and was sweating less.  He reported memory problems, 
panic, and isolation.  The psychiatrist noted obsessive 
rituals with cleaning and organizing, but yet noted that the 
Veteran had no personal hygiene.  The Veteran admitted 
suicidal thoughts.  The psychiatrist stated that the Veteran 
was currently employed as a corrections officer, but was 
prone to altercations.  The psychiatrist concluded that the 
Veteran's anger was related to his inability to sustain his 
employment.  No GAF score was assigned; however, in March 
2008, the GAF score was 55.  

In May 2008, the GAF score was 50 [GAF scores of 41 through 
50 or lower are indicative of serious symptoms, or serious 
difficulty in social, occupational, or school functioning, 
i.e., no friends, unable to keep a job.  See 38 C.F.R. 
§ 4.125 (2009)].  In June 2008, the GAF score was 58.  

A May 2009 VA PTSD examination report reflects a GAF score of 
47.  Suicidal ideation, obsessions, and ruminations were 
noted.  Occasional panic attacks were attributed to 
depression.  The examiner related the Veteran's lack of 
employment to PTSD, depression, anxiety, and obsessive 
compulsive disorder.  

In February 2010, the Veteran testified at a videoconference 
before the undersigned Veteran's law judge that he has not 
worked since December 2008 and that he left his job because 
he could not work with others.  He testified that he grocery-
shopped late at night when no one else was around.  He 
testified that he had been hallucinating and now took three 
anti-depressants.  He testified that he had nightmares and 
sleep disturbances, constant anger, anxiety, and memory loss.  
He testified that he received all treatment at the Iowa City 
VA Medical Center. 

From the above facts, it is clear that the Veteran's PTSD, 
major depression, and obsessive compulsive disorder have been 
manifested throughout the appeal period by anger and rage, 
isolation, dislike of crowds and people in general, poor 
sleep, anxiety, nightmares, racing heart, diaphoresis, 
obsessive rituals, lack of personal hygiene, suicidal 
thoughts, occasional panic attacks, and complaints of 
hallucination.  During the appeal period, GAF scores of 47 to 
60 were assigned.  Scores of 50 and lower might represent 
total occupational impairment.  

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 70 percent disability rating under Diagnostic Code 9434 are 
more nearly approximated.  This conclusion is reached on the 
basis of inability to establish relationships, as opposed to 
merely a showing difficulty in establishing relationships, 
which is the stated threshold requirement for a 50 percent 
rating.  Moreover, deficiencies in work, judgment, thinking, 
or mood, due to suicidal ideation, obsessional rituals which 
interfere with routine activities, occasional panic attacks, 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, neglect of personal appearance and hygiene, 
and difficulty in adapting to stressful circumstances 
(including work or a work-like setting), are amply 
demonstrated.  

The 100 percent schedular criteria are not more nearly 
approximated because gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name are not 
shown.   

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 70 percent schedular rating must therefore be 
granted.  

The Veteran has requested separate ratings for PTSD, major 
depression, and obsessive disorder.  This cannot be done 
because of the "rule against pyramiding" set forth at 
38 C.F.R. § 4.14 and explained in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (where the Court permitted separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14); see also VA OGC Prec. 
Op. 23-27 (separate evaluations for knee instability and 
limitation of motion permitted).  In this case, most 
manifestations of the three service-connected mental 
disorders are contained within the rating criteria of 
Diagnostic Code 9434, the code under which the mental 
disorders are rated.  Thus, if the Board were to assign a 
separate disability rating for each mental disorder, it would 
be rating the same manifestations multiple times.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the issue of TDIU is raised by the record and 
is addressed in the REMAND below. 


ORDER

A 70 percent schedular rating for PTSD, major depression, and 
obsessive compulsive disorder is granted for the entire 
appeal period, subject to the laws and regulations concerning 
the payment of monetary benefits.


REMAND

As noted in the introduction, increased rating claims may 
contain an implied TDIU claim.  Rice, supra.  Because the 
Veteran has claimed that he cannot perform his usual 
occupation due to service-connected disabilities, the Board 
has added a claim of entitlement to TDIU to page 1.

TDIU may be assigned, where the schedular rating is less than 
total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary.  Following development and 
adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should 
submit it to the Director, Compensation 
and Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b).  Following that 
action, if TDIU is not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his representative should be afforded 
an opportunity to respond to the SSOC 
before the claims folder is returned to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Failure to report for a scheduled examination 
without good cause may have adverse consequences on the 
claim.  38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


